Title: To John Adams from William Heath, 28 December 1807
From: Heath, William
To: Adams, John



Dear Sir
Roxbury Decemr. 28th. 1807

I have to acknowledge the receipt of your highly esteemed favor of the 14th. current, and to ask your pardon for not doing it sooner, which has been prevented by particular engagements,
In my attempts to arouse the military genius of my fellow Countrymen, your declarations of approbation and coincidence of sentiment, are no Small encouragment and Support.
I do not recollect, to have seen the epitomy of the art of war, which you mention, unless under a nother character—The French have many books on the subject,—The British but few on the art of war, but many on military discipline, Capt. Otway, indeed, favoured the British with the translation, of a very excellent essay from the French of the celebrated Count Turpin, and a nother English officer with a translation of the “regulations for the Prussian Infantry”, and also of the “military Instructions of the King of Prussia”, this translator does not speak highly of the performance of the Chevalier Folard, who he saies was beyond doubt a man of much military erudition but intolerably prolix, full of repetition, and extravagantly chimerical—we must observe that one was a frenchman, the other an Englishman,—the latter goes on to observe that if the few practical Instructions of the King of Prussia, are properly attended to, will be of more real use to an officer, than all the ideal, impracticable manœuvres, of all the french writers that were ever published,—I fully agree, with him in estimation of the Prussian Instructions, which I think are the best extant but in all the others, there are some things worthy of notice.
Different nations, at different times, have appeared to excel in the Art of war, as great geniuses have sprang up among them,—to say nothing of the ancients, in more modern times, the Spanish army was once considered as a military school,—at a nother time that of the Dutch, when enterprising geniuses went to acquire a knowledge of the art of war, in Flanders under Prince Maurice of Nassau, who was frequently stiled by the military writers of his time, the reviver of the discipline of the ancients,—was in Some degree eclipsed by the great Gustavus Adolphus, whose exploits were more brilliant, and his successes more rapid,—had Gustavus lived, he would probably have exhibited greater stretches of genius,—to the world;—you will recollect that after fighting two memorable Battles he was killed at Lutzen,—but the Swedes after loosing him maintained their reputation for valour and discipline for many years, which proves that during the short time Gustavus lived, he had formed many excellent officers.
Lewis the 14th. of France employed Monsieur Martinet, to regulate the discipline of his Infantry after the Dutch manner, Martinet was killed at the Siege of Doesburg,—The Prussian System under the great Frederick Second, whose genius was displayed over the “regulations for the Prussian Infantry”. a work of his fathers (that extravagant lover of tall men) who was better qualified for a drill Adjutant than a General, brought the Prussian Armies under the highest State of discipline to the former, who knew how to improve them and arrested the attention, and admiration of all Europe, Marshal Saxe, was appointed by the King of France to give his Opinion on Several plans of exercise drawn up for the practise of the french armies,—Saxe, gave his opinion in favor of that which was the most like the Prussian, and this seems to have (at least as a ground work) prevaild almost throughout Europe.
Napoleon has now rushed to view, (like a Comet among the sphere’s) on the theatre of the world, and the world Seem to be Standing as on tiptoe astonished at his career, the science of war you know, is a boundless Space where genius Soars, on her own pinions and higher, or lower, according to their length, and Strength,—on those Napoleon Sports, by those his furious Car is wafted.
Mankind have pretty nearly the Same dispositions whether they live under a monarchy, or in a republick,—They are more Curbed in the former, while like a Hamilton, or a Burr, they venture to discover them in a republic
Your observation of the Jealousy of great Britain on our growing Commerce, and Capitals is Just, it is a subject which I have frequently revolved in my own mind,—we are not to expect disinterested friendship from any nation on Earth, I hope our country will never be entangled by, or put herself in the power of any of them, but wisely provide for our own defence,—I am happy that we so fully agree and that you have done so much to introduce military academies in the United States—You must persevere, they must be adopted,
Nothing was done at the head Quarters of the American Army in the case which you mention that ever came to my knowledge. our revolution was not an Era, remarkable for the brillancy of military discipline, although astonishingly fortunate in its Issue. wishing you long life, health and prosperity / I have the honour to be /  with the highest respect & esteem /  Dear Sir /  your old friend and humble servt

            
            
            W Heath